Citation Nr: 1713269	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-00 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 28, 2016, and to a rating in excess of 20 percent beginning January 28, 2016, for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel





INTRODUCTION

The Veteran had active naval service from April 1976 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case was previously before the Board, most recently in July 2015, when it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The Board notes that in a February 2014 rating decision, the initial rating for the Veteran's right knee was increased to 10 percent, effective the date of entitlement to service connection.  In a February 2016 rating decision, the Veteran was assigned a 20 percent rating for his right knee disability, effective January 28, 2016.  Neither decision represented a total grant of benefits sought on appeal and the claim for increase remains before the Board.  However, the Board has limited its consideration accordingly.  

In a June 2015 statement, the Veteran reported that he had developed ventricle fibrillation and was diagnosed with atrial flutter, and that he was unable to work as a result of his service-connected disabilities.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide those issues and they are referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In July 2015, the Board remanded the issue of entitlement to an increased initial rating for a right knee disability for a current VA examination which accurately showed the current level of severity of all impairment resulting from that disability.  A review of the record shows that the Veteran was afforded the directed VA examination in January 2016.  The Board notes that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the January 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the knee examination does not reflect joint testing for pain on passive motion or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected right knee disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

3. Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow for appropriate time for response, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


